DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by telephone with Benjamin Halpern on 1/19/2022.
The application has been amended as follows:

Claim 14 is amended to read:
	A method for making the baking plate according to Claim 30, wherein a metal substrate is coated with the surface layer via a pulsed method from a galvanic electrolyte bath.

	Claim 15 is cancelled.

	Claim 19 is amended in part to read: 
“The method according to Claim 14, characterized in that the electrolyte bath contains salts and acids…”

Claim 27 is amended in part to read: 


Claim 28 is amended to read:
The method according to claim 14, characterized in that the coating has a hardness in the range of 400 Vickers and 800 Vickers.

Claim 29 is amended to read:
The method according to claim 27, characterized in that the coating after annealing is 700 to 1000 Vickers.

Election/Restrictions
Claims 30-46 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 14, 19, and 27-29, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups II and III as set forth in the Office action mailed on 11/18/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 08/18/2021, the Examiner rejected Claims 30-34 and 36 on the grounds of 35 USC 103 (Chiba, Georgieva, Huang) and 35 USC 112(b).  
The Information Disclosure Statement (IDS) submitted on 12/20/2021 was considered by the examiner. 
In view of the amendments to Claims 34 and 44, the 35 U.S.C. §112 rejections directed to the claims are withdrawn.
The amended claims of the instant application are directed to a baking plate for the industrial manufacture of baked products, whereby a baking surface of the baking plate is formed with a moulding forming a baking mould and engraving and whereby the baking surface is a coated metal surface, wherein at least one coating comprising an alloy is applied galvanically to the metal surface from an electrolyte bath, wherein: - the coating comprises a surface layer which consists of a galvanically applied alloy which contains nickel, phosphorus and tin, wherein the alloy contains 0.05 to 10.0 wt.% tin and 1.0 to 15 wt.% phosphorus and the remainder up to 100 wt.% nickel, wherein the pH-value of the electrolyte bath is 1.0 to 5.5 and the bath temperature of the electrolyte bath is 25 0C to 75 C, wherein the surface layer is an alloy layer obtained by 
In particular, there was no single or combination of analogous prior art that taught the limitations directed to the pH-value of the electrolyte bath being 1.0 to 5.5 and the bath temperature of the electrolyte bath being 25 °C to 75 °C, wherein the surface layer is an alloy layer obtained by pulsed deposition, and wherein the surface layer has a roughness, the Ra value of which is less than 5 µm, wherein the layer is produced by: a unipolar pulse sequence as follows: pulse current density from 0.5 to 15 A/dm2; cathodic pulse time from 5 to 100 ms; and off time from 0 to 25 ms; or the layer is produced by: a bipolar pulse with a base current as follows: cathodic pulse current density from 0.5 to 20 A/dm2 with a pulse time from 5 to 100 ms; cathodic base current density from 0.5 to 12 A/dm2 with a pulse time from 5 to 100 ms; anodic pulse current density from 0.5 to 20 A/dm2 with a pulse time from 5 to 100 ms; with a repetition rate of the cathodic sequence of 1 to 50 before the anodic pulse current.  Examiner notes that due to dependency to Claim 1, Claims 31-46 and 14, 19, and 27-29 are also allowable.

In regard to Applicant’s arguments to the amended claims, Examiner notes that Applicant’s arguments are persuasive and place the application in condition for allowance.  As argued by the Applicant, Chiba and the applied references to not teach the specific features of the electrolyte bath as set forth in the amended claims.  The parameters of Huang, as argued by the Applicant, are specific to the electrolyte bath for a Ni-Mo pulse deposition coating, but do not lead one of ordinary skill in the art to utilize for a coating of another composition.  Applicant has prima facie obvious to one of ordinary skill in the art to utilize the formulations of Huang to Chiba and Georgieva, or combine the teachings of one reference to another due to varying deposition methods.  
Therefore, Applicant’s argument is persuasive.

Furthermore, it is noted that Chinese Patent Application No. CN 2017-80041548, from the same patent family as the instant application, received a Notification to Grant Patent Right for Invention on 08/05/2021 by the Chinese Patent Office.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784